Citation Nr: 1219629	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to February 10, 2005 for the grant of service connection and assignment of a 100 percent rating for the service-connected acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980 and from January 1981 to February 1982.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for an acquired psychiatric disorder (also claimed as schizoaffective disorder; depressive disorder and bipolar disorder) and assigned an initial 100 percent disability rating effective from February 5, 2005.

The Veteran disagreed with the effective date assigned for the grant of service connection and assignment of the initial rating.  His Notice of Disagreement (NOD) with that decision was received at the RO in March 2008.  The RO issued a Statement of the Case (SOC) in March 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in May 2009.  

In a March 2011 statement, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in a prior rating decision that denied entitlement to service connection for a psychiatric disorder.  The  issue of whether there is CUE in a prior rating decision that denied entitlement to service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in April 2012, the Veteran requested to appear for a personal hearing before a Decision Review Officer (DRO) at the RO.  

Upon request, a claimant is entitled to a personal hearing before a Decision Review Officer (DRO) or other appropriate RO personnel, to present evidence and/or argument on any issued involved in a claim.  See 38 C.F.R. § 3.103(c)(1) &(2).  In this case, the Veteran requested a personal hearing at the RO after the case was certified to the Board.  Pursuant to 38 C.F.R. § 20.1304(b), an appellant and his or her representative will be granted a period of 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a personal hearing.  

This request was received within the requisite 90 day period following March 2012 notice that the Veteran's case had been received, and placed on the docket at the Board.  Thus, the matter must be remanded to afford the Veteran an opportunity to appear for a personal hearing at the RO.

It is also noted that this issue is inextricably intertwined with the CUE claim that was referred back to the RO in the Introduction.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before RO personnel.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  

2.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's claim of entitlement to an effective date prior to February 10, 2005 for entitlement to service connection, and the assignment of a 100 percent rating, for the service-connected acquired psychiatric disorder.  In this regard, the Board notes that this issue is inextricably intertwined with the CUE claim that was referred back to the RO in the Introduction.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



